Detailed Action
The following is a non-final rejection made in response to claims received on December 23rd 2018. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, and by extension claims 2-12 which depend therefrom, the preamble cites “a container or receptacle for containing a mixture” and goes on to state “preferably pentolite”, presumably specifying what type of mixture is to be contained within the container or receptacle. Based on the language, it is unclear whether pentolite is in fact considered to be a definitive part of the Applicant’s claimed invention, since it does not necessarily appear to be a requirement.
	A similar issue, i.e. use of the term ‘preferably’ in referring to a claim limitation, is also found in claims 2-6, either directly in the language of the claims or through claim dependency. 
	The claims are also considered indefinite since it is unclear what the Applicant means by stating that “the cover of the container comprises an opening, which is supplemented by the upper part of the opened duct or pin” in claim 1. Specifically, it is unclear what structural limitation the Applicant is seeking to establish by defining the opening as being “supplemented by the upper part of the opened duct or pin”. 
	Additionally, the claims further considered to be indefinite because there appears to be multiple features referred to as “the lower part” and it is unclear what each citation of “the lower part” is referring to. There is a lower part of the container, claimed to contain the mixture of explosive material, and there is a second lower part claimed to be part of the cover (“the lower part of the cover”, see line 13 of claim 1), despite the fact that the cover is cited as being synonymous with the upper part (“an upper part or cover”, see line 4 of claim 1).
	Lastly, claim 10 is further considered indefinite because “the cover on its the upper part” (line 2 of claim 10) is relied upon despite being established in claim 1 as “an upper part or cover” (line 4 of claim 1). The claim implies that both “the cover” and “the upper part” are two definitive subcomponents of the invention despite the fact they are cited as alternatives to one another in the parent claim.
	Further amendment and/or clarification on these issues is required to determine compliance with this section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims cited in this section are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2014/0345486 (hereinafter referred to in this section as “DYNO NOBEL INC”, “DYNO”, or simply as “the reference”).
Regarding claim 1, Dyno teaches a container (10) or receptacle for containing a mixture (a flowable explosive material is poured into the canister assembly to form a cast explosive 34; see para. [0012] and Fig. 6), preferably pentolite, used to initiate a blasting process, characterized in that said container comprises at least one lower part (12) intended to contain the mixture of explosive material, and an upper part or cover (14) intended to maintain the structural unity of the container and prevent the mixture from leaving of the container (upper part 14 is considered of performing this functionality, at least in part, based on how the structure of the reference is configured), wherein said lower part comprises an elongated hollow structure with a base (see Figs. 3 and/or 5), and a duct or pin inside the same (the structure of the lower part 12 has a pair of passages extending along its longitudinal axis that may be considered to be at least one “duct”), which extends from the base of the lower part of the container to a defined distance of the upper end of the lower part (see Figs. 3 and/or 5), wherein the duct or pin is opened at both ends (see 22a and 22t in Fig. 5), and wherein the cover of the container comprises an opening (see Fig. 5a), which is supplemented by the upper part of the opened duct or pin1, and comprises at least one opening, from which a respective duct or pin extends towards the lower part of the cover, where said duct or pin is closed in the lower part thereof (while it is unclear precisely what is being claimed in this limitation1, the cover includes a pair of openings 14a and 22a, wherein one of the openings extends through the opened duct and the other that extends into upper part 14 that is enclosed at its bottom).
Regarding claims 2 and 3, Dyno teaches that the cross section of the lower part is circular and shows a cylindrical geometry (see Figs. 5 and 5a).
Regarding claim 5, Dyno teaches that the opened duct is cylindrical (see Figs. 3 and/or 5). 
Regarding claim 7, Dyno teaches that the opened duct is placed in an accentric position regarding the section of the lower part of the container (see Figs. 3 and/or 5).
Regarding claim 8, Dyno teaches that in the upper part of the lower part of the container, particularly on the inner surface, at least two stops (32a, 32b) are provided. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The claims cited in this section are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0345486 (hereinafter referred to in this section as “DYNO NOBEL INC” or “DYNO”) further in view of US Pat. No. 4,334,476 (hereinafter referred to in this section as “MINING SERVICES INTERNATIONAL CORP” or “MSI”).
Regarding claims 4 and 9, Dyno teaches a container having a lower part for containing a mixture of explosive material, but fails to explicitly teach that the lower part “shows a conical geometry, tapering to the base of the lower part of the container.” Furthermore, while the reference teaches both an open duct and a closed duct, the reference fails to teach that the closed duct has a conical section formed between its body and opening. 
	While Dyno only teaches a cylindrical closed duct and not a tapered one, such a configuration is not a novel advance over the prior art. A review of the reference taught by MSI demonstrates as much.
	MSI discloses a similar primer cup formed of a cylindrical body having a pair of ducts, one opened and one closed, positioned along the longitudinal axis (see Fig. 2). MSI teaches that the closed duct has a tapered, conical shape that is designed (in part) to frictionally retain an electric blasting cap therein (see col. 6, ll. 30-32).
	Based on the teachings of the prior art, it would have been obvious for a person of ordinary skill in the art to modify the closed duct of Dyno to conform to a conical shape, in a manner similarly done by MSI, under the motivation of providing an obvious means of frictionally retaining a blasting/detonating mechanism in place.
	
Allowable Subject Matter
Claims 6, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online may be submitted for the record along with any other response to this action. In accordance with current USPTO policy, this form must be submitted on the record prior to internet communications being authorized. A written statement by the Applicant authorizing internet communications on the record is not sufficient. Once authorization is submitted, the Applicant may contact the Examiner at samir.abdosh@uspto.gov. In the event that a telephone conversation would be the easiest means of resolving issues related to the subject matter of a pending patent application, the Examiner may be reached by telephone at 303-297-4454. Interviews will not be granted after issuance of a final rejection unless it is to discuss an amendment that either places the application in condition for allowance or simplifies issues for appeal.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See rejection made under 35 USC 112(b) with respect to this limitation